Citation Nr: 1206239	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  05-16 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for syncopal attacks, claimed as a disorder to include seizures, a nervous condition and head trauma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.  The Veteran also has unverified service in the Alabama National Guard.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied the Veteran's petition to reopen a previously denied claim of entitlement to service connection for syncopal attacks, to include a nervous condition and blackout spells.  The Veteran submitted a notice of disagreement with this determination in September 2003, and timely perfected his appeal in May 2005.

In April 2007, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.  See Travel Board Hearing Transcript, April 12, 2007.

In August 2007, the Veteran's claim came before the Board.  At that time, the Board granted the Veteran's request to reopen his claim and remanded it to the Appeals Management Center (AMC) for additional evidentiary development.  A supplemental statement of the case (SSOC) was issued in May 2010, and the claim was returned to the Board in January 2011.  

After a thorough review of the Veteran's claims file, the Board determined that the Veteran's previous VA compensation examinations were predicated upon a false premise.  Accordingly, in January 2011, the Board remanded the claim for a new VA compensation examination.  This examination was conducted in April 2011, and the claim has been returned to the Board.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently suffers from syncopal attacks, to include seizures, a nervous condition, and head trauma, that is the result of a disease or injury in active duty service.


CONCLUSION OF LAW

Syncopal attacks, to include seizures, a nervous condition, and head trauma, were not incurred in active duty service, and did not manifest to a compensable degree within a year thereafter.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to and following the initial adjudication of the Veteran's claim, letters dated in April 2003, June 2004, March 2006, August 2007, and May 2010, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The notice letters dated in March 2006, August 2007, and May 2010, informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in VA compensation examinations in July 2008, April 2010, and April 2011.  The examinations involved a review of the claims file, thorough examination of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its August 2007 and January 2011 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC scheduled the Veteran for a VA compensation examination and the Veteran attended that examination.  The AMC later issued SSOCs in May 2010 and October 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran contends that he currently suffers from syncopal attacks, to include seizures, a nervous condition and head trauma, as a result of an injury during active duty service.  Specifically, the Veteran claims that his 1979 head injury, sustained during a basketball game, is the cause of his current medical condition.  The probative and persuasive evidence of record does not substantiate the Veteran's assertions and weighs against the Veteran's claim.

Relevant Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be awarded for certain disabilities, such as organic disorders of the nervous system, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Analysis

Review of the Veteran's VA claims file reveals that he has current diagnoses of partial complex seizures, episodes of syncope, headaches, and anxiety disorder.  See VA Neurological Disorders Examination Reports, July 24, 2008 and April 7, 2011.  As such, element (1) under Shedden, current disability, has been satisfied.  See Shedden, Hickson, supra.

Upon entry into active duty service in April 1976, clinical evaluation of the Veteran revealed normal neurological and psychiatric systems.  The Veteran stated that he was in "good" health, and he indicated that he did not suffer from the following: frequent or severe headaches; dizziness or fainting spells; epilepsy; depression or excessive worry; loss of memory or amnesia; nervous trouble of any sort; or periods of unconsciousness.  See Standard Forms (SFs) 88 & 93, Service Entrance Examination Reports, April 16, 1976.
In February 1979, the Veteran reported to his unit dispensary with complaints of hitting his head on the floor while playing basketball.  He stated that he had vomited and had an upset stomach.  The assessment was possible concussion, and the Veteran was referred to the Army Hospital Emergency Room.  See Service Treatment Record, Unit Dispensary Note, February 14, 1979.  Immediately thereafter, the Veteran was seen in the Army Hospital Emergency Room.  He stated that he had sustained a trauma to the head, but did not lose consciousness.  He complained of dizziness and a headache, but had no other problems.  The examiner noted that there was no exterior evidence of head injury and the assessment was head trauma with a possible concussion.  See Service Treatment Record, Emergency Room Note, February 14, 1979.

The following day, the Veteran was again seen in the unit dispensary with continued complaints of a headache, pain in his neck, and nausea.  It was noted that the Veteran had no history of a period of unconsciousness.  See Service Treatment Record, Unit Dispensary Note, February 15, 1979.  The Veteran continued to complain of headaches the following day, and was referred back to the Emergency Room.  See Service Treatment Record, Unit Dispensary Note, February 16, 1979.  The Emergency Room treatment report noted an impression of post-concussion syndrome.  See Service Treatment Record, Army Hospital Emergency Room Note, February 16, 1979.  

The Veteran did not seek any further treatment for his head injury, headaches, nausea, or dizziness in service.  In fact, during his April 1979 pre-separation examination, all systems were considered normal upon clinical evaluation and the Veteran stated that he was in good health and taking no medication.  See SF 88, Service Separation Examination Report, April 25, 1979.  The Veteran also signed a statement in September 1979, indicating that there had been no change in his medical condition since his April 1979 medical examination.  See Service Treatment Record, Statement of Medical Condition, September 6, 1979.  

As the evidence of record has established that the Veteran did sustain a head injury during his time in service, the Board finds that the Veteran has satisfied element (2) under Shedden, in service disease or injury.  See Shedden and Hickson, supra.  
Turning to crucial Shedden element (3), nexus, the Board notes that both positive and negative evidence has been associated with the Veteran's claims file.  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In support of his claim, the Veteran refers the Board to VA treatment records dated in July 1980 and August 1980.  In July 1980, the Veteran sought treatment at the VA Medical Center (VAMC).  Upon admission, he stated that the day prior, he had experienced a syncopal attack while riding in a non air-conditioned car.  He admitted to dizziness prior to the episode and a witness reported that he was unconscious for approximately 10 seconds.  The Veteran denied experiencing any trauma associated with the syncopal episode.  He also denied nausea, vomiting and diaphoresis.  He indicated that he had a history of periodic headaches and anxiety.  The results of the neurological examination and mental status examination were within normal limits.  The initial impression was noted as (1) cephalgia, (2) syncopal episode, and (3) mixed anxiety neurosis.  X-rays of the Veteran's chest and skull were within normal limits.  The results of a brain scan and electrocardiogram were also normal.  An electroencephalogram was also accomplished, the results of which were not noted.  See VAMC Treatment Record, July 11, 1980 to July 16, 1980.

In August 1980, the Veteran again sought treatment at the VAMC, with complaints of a blackout spell and headache prior to his admission.  He indicated that he was nervous at the time of the blackout.  He was treated for his headache and worked up.  He was discharged as normal.  See VAMC Treatment Record, August 27, 1980 to September 5, 1980.

To the extent that the Veteran argues continuity of symptomatology from his 1979 head injury to his VA treatment in 1980, the Board does not find this argument persuasive.  While the evidence indicates that the Veteran did suffer from syncopal episodes in 1980, they were not related to his 1979 in-service head injury.  As indicated above, medical evaluation of the Veteran ascribed the etiology of these episodes to heat and anxiety.  See VAMC Treatment Records, July 11, 1980 to July 16, 1980 and August 27, 1980 to September 5, 1980.  Additionally, the Veteran's 1980 episode fails to meet the criteria required for presumptive service connection.  No organic disorder of the nervous system manifested to a compensable degree within a year of service separation.  Thus, the Veteran is not afforded the presumption set forth under 38 C.F.R. §§ 3.307, 3.309 (2011).

The next available medical evidence is dated in October 2002, at which time the Veteran sought treatment at the VAMC, reporting two episodes of loss of consciousness approximately a week prior.  See VAMC Treatment Record, October 7, 2002.  In November 2002, the Veteran stated that he began having trouble with his nerves during military service, but his symptoms had become worse over the prior month.  He complained of feeling jittery and had loss of appetite.  The Veteran stated that he believed his current problems to be related to his in-service head injury.  He claimed that at the time of his head injury, he was unconscious for a time and was hospitalized for two days.  The VA examiner diagnosed the Veteran with anxiety.  See VAMC Treatment Record, November 18, 2002.  

In December 2002, a VAMC treatment note indicated a history of suspected seizure disorder.  The Veteran again reported his 1979 head injury, again stating that he had lost consciousness and that he was diagnosed with brain edema.  He reported passing out approximately 10 times after the 1979 head injury, but was never on medication.  The Veteran stated that this stopped in approximately 1992, and began again in October 2002.  See VAMC Treatment Record, December 4, 2002. 

The VA treatment records dated in October 2002 through December 2002 diagnosed the Veteran with anxiety disorder and a suspected seizure disorder.  The records indicate that the Veteran himself stated that his conditions were due to his time in active duty service; however, at no time during this treatment did an examiner conclude that the Veteran's disabilities were related to his in-service injury.  The Board observes that the Veteran's statements were nothing more than a recitation of his belief.  This recited history has not been supported by any objective medical findings.  As such, any repetitions of these statements by doctors reciting a reported medical history, are not probative in linking the Veteran's current disability with his period of service.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber is a medical professional). 

The Veteran also submitted an April 2007 statement from his treating VA physician, indicating that he was being treated for epilepsy.  It was also noted that the Veteran had a history of a traumatic brain injury (TBI) in 1979.  The physician concluded that the Veteran's seizures were likely a part of his history of epilepsy, which had been attributed to the 1979 TBI.  See VAMC Physician's Statement, April 27, 2007.  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

Here, despite the fact that the April 2007 opinion was submitted by the Veteran's treating physician, the Board does not find it to be probative evidence of a positive medical nexus.  The Board acknowledges that the Veteran had a concussion in service as the result of a fall during a basketball game; however, it is unclear why the VA physician determined that this was a TBI.  The VA physician failed to specifically reference the service treatment records that addressed this injury in forming this conclusion.  Further, the VA physician failed to provide any rationale as to how the Veteran's currently diagnosed seizure disorder was related to his in-service injury.  Additionally, the VA physician did not address the lengthy time period between the Veteran's discharge from service and subsequent heat and anxiety related syncopal episodes in 1979 and 1980, and the over 20 year period where the Veteran demonstrated no symptoms whatsoever.  

Whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  As the April 2007 medical statement is baseless and without rationale, the Board does not find it to be probative evidence of a medical nexus in the Veteran's favor.


In April 2010, the Veteran was afforded a VA examination.  Upon review of the Veteran's claims file, the VA examiner noted that based upon the neurologic findings at the Birmingham VAMC, the Veteran had been diagnosed with generalized seizure disorder and responded to Topamax.  The VA examiner concluded that based upon the history that the Veteran's seizures and his spells were noted initially in July 1980, it was his opinion that there was a 50 percent chance that his present seizures were due to the 1979 head injury, despite the fact that there was no definite evidence of a correlation between the in-service injury and the current diagnosis of seizures.  See VA Examination Report, April 9, 2010.

Similar to the circumstances explained above, the Board also does not find the April 2010 VA examination report to be persuasive evidence of a positive medical nexus.  The April 2010 VA examiner did not address the lengthy time period between the Veteran's discharge from service and subsequent heat and anxiety related syncopal episodes in 1979 and 1980, and the over 20 year period where the Veteran demonstrated no symptoms at all.  Further, the April 2010 VA examiner provided no rationale, nor was any medical treatise evidence referenced, in forming this conclusion.  Accordingly, the Board does not find it to be probative evidence of a medical nexus in the Veteran's favor.  See Hernandez-Toyens, supra; see also Prejean, supra.

The Veteran also submitted his own statements and those of his family regarding onset of the syncopal episodes.  As laypersons, however, the Veteran and his family are not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, the etiology of the syncopal events is a complex medical question, which requires specialized training for a determination as to diagnosis and causation, and the Veteran's statements cannot be accepted as competent medical evidence. 
A significant amount of evidence also exists against the Veteran's claim.  In November 1991, for example, a periodic examination associated with the Veteran's Alabama National Guard service noted that upon clinical evaluation, the Veteran's neurological and psychiatric systems were normal.  See SF 88, National Guard Periodic Examination Report, November 9, 1991.  There was no indication that the Veteran suffered from any syncopal episodes.

In February 2003, the Veteran participated in a VA neurological consultation.  Contrary to the Veteran's assertion that his syncopal episodes are related to his in-service head injury, the VA examiner noted that the Veteran had blackout periods after his 1979 injury, but that these periods were always alcohol induced.  The VA examiner's impression was syncope, without any stigmata of seizures, of vertebral basilar insufficiency, or primary neurological problems.  As each episode was preceded by cardiac symptoms (i.e. feeling of heart flutters and light-headedness), the VA examiner opined that they were likely cardiac in origin.  See VAMC Neurological Treatment Record, February 24, 2003.  A VA neurological consultation in March 2004 echoed these findings.  See VAMC Neurological Treatment Record, March 24, 2004.

The Veteran was afforded a second VA examination in July 2008.  At that time, he was diagnosed with partial complex seizures, which were under good control on Topamax.  He was noted to have an old history of cerebral concussion in 1979, at which time he complained of episodes of syncope that were diagnosed as anxiety attacks.  The Veteran reported a history of seizures for the prior five years.  It was the VA examiner's opinion that the Veteran's seizures were less likely than not related to his 1979 head injury.  The VA examiner opined that it was very unlikely that a concussion in 1979 would cause the Veteran's present seizures ( which only began in approximately 2002) since his work-up in 1979 and 1980 did not establish a diagnosis of seizures at that time.  It was also noted that the Veteran's seizure diagnosis was made in 2002, for which he was treated with Dilantin (predominantly prescribed for patients with seizure disorder), without much success; however, the Veteran was presently responding well to Topamax (predominantly prescribed for patients with seizures associated with epilepsy.)  See VA Examination Report, July 24, 2008.
The Veteran was provided a third VA examination in April 2011.  At that time, the Veteran reported that following his 1979 head injury, he momentarily lost consciousness and was taken to the Emergency Room for evaluation of the head injury.  He stated that he was not hospitalized or profiled.  After returning to work, the Veteran stated that he experienced black out episodes where he was unresponsive for 10 to 15 seconds at a time, almost daily for several months and then these episodes stopped.  It was also noted that consumption of alcohol would elicit an episode.  The Veteran sought treatment for these episodes in 1980 and was diagnosed with "syncopal episodes".  Thereafter, he did not experience any episodes until 2001 or 2002.  He was diagnosed with seizures secondary to a concussion and placed on medication.  He had not experienced any seizures since that time.  See VA Neurological Examination Report, April 14, 2011.

The VA examiner diagnosed the Veteran with episodes of unresponsiveness, with associated seizures, concluding that these episodes were less likely than not caused by or a result of the Veteran's 1979 head injury.  In support of this conclusion, the VA examiner noted the Veteran's admission to experiencing these episodes after drinking alcohol.  Further, no one witnessed any seizure activity or loss of consciousness after the original accident.  There was no evidence of seizure activity noted on the electroencephalogram, the magnetic resonance imaging and computed tomography scans were normal, and the skull x-rays were normal.  The Veteran had no postictal symptoms or seizure stigmata and his electrocardiogram was normal.  It was noted that although it was possible to have a diagnosis of posttraumatic epilepsy with normal studies, the diagnosis must be made in the absence of any other obvious cause.  The VA examiner stated that since withdrawal from alcohol is an obvious cause of seizures, and the Veteran admitted to the relationship of the "episodes" with alcohol, the diagnosis of posttraumatic epilepsy could not be established.  Id.

The Board finds the February 2003 neurological consultation and the July 2008 and April 2011 VA examinations to be the most probative evidence of record.  The February 2003 neurological consultation and the July 2008 and April 2011 VA examinations thoroughly reviewed the Veteran's medical history, specifically addressed the timing of onset of his disability, and provided concise and supported conclusions regarding the etiology of the Veteran's current disability.  See Hernandez-Toyens, supra; Prejean, supra.  As these opinions represent the most thorough review of the evidence and provide opinions with supporting rationale, the Board finds them to be the most probative.

The Board also finds that there is no continuity of symptomatology since the Veteran's discharge from service.  While the Veteran did report a several month history of blackout episodes following his February 1979 head injury, he also denied any history of convulsions, fits, or fainting upon separation examination in April 1979 and continued to deny any related symptomatology in September 1979.  The Veteran did complain of syncopal episodes in July and August 1980, but all associated testing (including neurological work-up) was completely normal and the Veteran was diagnosed with headaches and mixed anxiety neurosis.  The first mention of any seizure or syncopal disorder was not until 2002, more than 20 years after the Veteran's discharge from service.  In light of the absence of findings of any disease or disability during service, the aforementioned diagnoses in 1980, and the fact that the Veteran was not diagnosed with a syncopal or seizure disorder until 2002, the evidence does not demonstrate continuity of symptomatology since the 1979 head injury.  See 38 C.F.R. § 3.303(b) (2011).

For these reasons and based on all the evidence, the Board does not find the Veteran has established element (3), nexus, under Shedden.  See Shedden and Hickson, supra.  In conclusion, the preponderance of the evidence is against the award of service connection for syncopal episodes, as the currently claimed disability was not incurred during active military service or manifested to a compensable degree within a year thereafter.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (2011); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 





ORDER

Entitlement to service connection for syncopal attacks, claimed as a disorder to include seizures, a nervous condition and head trauma, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


